DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of method claims is acknowledged. The election has been made traverse. 
The traversal is on the ground(s) that there is no search burden. Applicant's arguments are not persuasive because they amount to a general allegation and fails distinctly and specifically point out the supposed errors upon which the applicant relies for his or her conclusion that the requirement is in error. The requirement is still deemed proper and is therefore made FINAL.
Claim 1-22 are pending.
Claim Interpretation
From the instant specification:
	“ionic liquid … [are defined as] salts (i.e., an ionic compound of cations and anions) that are liquid at a temperature of at or below about 150° C.”
	This is understood to mean the pure salt has a melting point below 150. Not merely providing a salt in a liquid form below 150C (e.g., salt water).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


	Claim(s) 1-22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In reference to claim 1, the meaning of the word “biopolymer” is unclear. The specification discloses that “the term “biopolymer biomass” refers to any source of biopolymer (such as cellulose, chitin or chitosan) that is derived from a natural resource (e.g., wood, animal residue, or microorganism).”
However, the specification goes on to describe synthetic polymers as including, for example, polylactic acid (PLA), e.g., see claim 5. PLA, however, is usually derived from starch, corn, and food crop residuals.
This raises the question as to what the scope of the term “biopolymer” is? Why is chitosan a biopolymer but PLA is not? It is not clear how Applicant distinguishes synthetic polymers from biopolymers.
It is also worth considering that many polymers are derived from oil/petroleum, which is itself a “natural resource” and/or is derived from the remains of ancient organisms, a “natural resource”. Thus, being derived from a natural resource is not particularly limiting. Examiner has not researched the origins of the other synthetic polymers in the claim, but it appears that many of them are ultimately derived from petroleum.
	Also In reference to claim 1, limitation of “depositing… treating the one or more layers to form the 3D article” is unclear as to whether (i) the treating causes the one or 
In other words, (A), are layers formed and then treated to form a 3d structure. Or, (B), is a 3d structure formed in the deposition step and then treated? 
(extruding… depositing… treating to form the 3d article)
e.g., see https://youtu.be/-1Su21kjp6k?t=67 which shows forming layers and then treating them to form the article (i.e., joining the layers together)
OR
(extruding… depositing… treating…) to form the 3d article
e.g., see https://youtu.be/3moTIoxdCjA?t=51 which shows forming a 3d article and then treating it (i.e., polishing)
	It is assumed that interpretation A is correct and that the layers are deposited on top of one another to form a 3d structure, which is then treated. Is this correct?
Claims 2-22 are rejected by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1-2, 3, 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markstedt (NPL 20141)
In reference to claim 1, Markstedt discloses a method of printing a three-dimensional (3D) (“3D bioprinting” [Abstract]) article comprising:
extruding a printing composition from a deposition nozzle moving relative to a substrate, the printing composition comprising a … polymer dissolved in an ionic liquid solvent (“dissolving cellulose with different origins and molecular weight in an ionic liquid” [Abstract] and “extruded 3D bioprinting technology was found suitable” [Introduction]. Also, see Materials and Methods section);
depositing one or more layers comprising the printing composition in a predetermined pattern on the substrate (“multilayered dispensing” [Abstract]); and
treating the one or more layers to form the 3D article (“coagulation” [Abstract]).
Markstedt further discloses that the polymer is “Cellulose with three different degrees of polymerization (DP)-for example, molecular weight (Avicel PH-101; Fluka-Sigma Aldrich; DP 150-300n)” (Materials and Methods), however, however, Markstedt does not disclose the specific origin of the cellulose. 

Furthermore, Markstedt further discloses that it is possible to acquire cellulose from bacterial origins (“Production and cleaning of the bacterial nanocellulose" [Materials and Methods]). 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to use the cellulose from bacterial origins.
In reference to claim 2, 3, 7-15, Markstedt discloses the method as in claim 1.
Markstedt further discloses wherein the biopolymer is selected from starch, pectin, chitin, chitosan, alginate, silk, elastin, collagen, gelatin, hemicellulose, lignin, cellulose, lignocellulose, or combinations thereof (“cellulose” [Abstract])
wherein the biopolymer is present in the printing composition in an amount from 0.1 wt % to 50 wt %. (“4%” [Materials and Methods])
wherein the ionic liquid comprises an ionic liquid as claimed (“1-ethyl-3-methyl-imidazolium” [Abstract])
wherein the printing composition further comprises a biologically active compound, a plasticizer, a pigment, a fire retardant, a catalyst, a cross-linker, a heat or light stabilizer, an organic or inorganic filler such as a nano-filler, a fiber reinforcement, or a combination thereof (“cellulose” [Abstract]);
wherein extruding is carried out from 20° C. to 150° C (25 ° C [Materials and Methods])

wherein the method further comprises allowing the one or more layers to solidify at from 0° C. to 35° C. prior to treating the one or more layers (“preserving the structure of the dispensed liquid” [Conclusion])
wherein treating the one or more layers comprises coagulating the biopolymer and/or removing the ionic liquid solvent (“coagulation” [Materials and Methods])
wherein coagulating the biopolymer and/or removing the ionic liquid solvent includes contacting the one or more layers with a non-solvent (“'Water was used as a nonsolvent for coagulation” [Materials and Methods])
wherein the non-solvent is an aqueous solvent (“'Water was used as a nonsolvent for coagulation” [Materials and Methods])
wherein the article is for use in optoelectronics, photonics, therapeutics, tissue engineering such as intelligent implants, or synthetic biology (“membrane structures” [Abstract]) 
	Claim 4-6 and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Markstedt (NPL 20142) as applied above and further in view of Hayashida (US 20180126603 A1).
In reference to claim 4, Markstedt discloses the method as in claim 1.
Markstedt does not disclose wherein the printing composition further comprises a synthetic polymer.
 further discloses that crosslinking could be used during the 3d article forming process (Introduction).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, printing of biopolymers from ionic liquid, Hayashida discloses similar printing compositions using biopolymers (e.g., Table 1) and teaches that it is beneficial to provide an additive to the biopolymer such that it can be crosslinked to improve the properties of the 3d article (P0005-P0008 and P0142) and demonstrates that 3d printing compositions wherein a synthetic polymer is added to a dissolved biopolymer to accomplish this improvement (e.g., Example 1) .
The combination would be achievable by integrating the synthetic polymer of Hayashida in to the method.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the printing composition further comprises a synthetic polymer.
A person having ordinary skill in the art would have been specifically motivated to integrate the synthetic polymer additive of Hayashida in to the method in order to  improve the properties of the 3d article of Markstedt using the technique of Hayashida; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 5-6, the combination discloses the method as in claim 4.

wherein the biopolymer and the synthetic polymer are in a weight ratio of from 1:0.1 to 1:20 (4.3g HPC to 77 g N,N-dimethylacrylamide [P0131, Example 1, Table 1] and see P0090-P0091)
In reference to claim 16, Markstedt discloses the method as in claim 1.
Markstedt does not disclose wherein the printing composition further comprises a synthetic polymer.
Markstedt further discloses that crosslinking could be used during the 3d article forming process (Introduction).
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, printing of biopolymers from ionic liquid, Hayashida discloses similar printing compositions using biopolymers (e.g., Table 1) and teaches that it is beneficial to provide an additive to the biopolymer such that it can be crosslinked to improve the properties of the 3d article (P0005-P0008 and P0142) and demonstrates that 3d printing compositions wherein a synthetic polymer is added to a dissolved biopolymer to accomplish this improvement (e.g., Example 1) .
The combination would be achievable by integrating the synthetic polymer of Hayashida in to the method of Markstedt.

Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the printing composition was as claimed.
A person having ordinary skill in the art would have been specifically motivated to integrate the synthetic polymer additive of Hayashida in to the method in order to  improve the properties of the 3d article of Markstedt using the technique of Hayashida; and/or in order to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
In reference to claim 17, the combination discloses the method as in claim 1.
Markstedt further discloses wherein the biopolymer is selected from starch, pectin, chitin, chitosan, alginate, silk, elastin, collagen, gelatin, hemicellulose, lignin, cellulose, lignocellulose, or combinations thereof (“cellulose” [Abstract])
In reference to claim 18, the combination discloses the method as in claim 1.
Hayashida further discloses wherein the synthetic polymer includes a polylactic acid, a polyester, a polyacrylonitrile, a poly(N,N-dimethyl acrylamide), a poly(1-vinylpyrrolidinone), a polyhydroxyethylmethacrylate, a polymethylmethacrylate, a 
In reference to claim 19, the combination discloses the method as in claim 1.
Hayashida further discloses wherein the synthetic polymer is present an amount of from 1 wt % to 50 wt %, based on the weight of the printing composition (“from the viewpoint of obtaining a 3D object having particularly excellent flexibility, the content of the polymerizable monomer in the composition for molding a 3D object is preferably 95% by mass or less, more preferably 90% by mass or less, even more preferably 80% by mass or less, and particularly preferably 70% by mass or less” [P0090]. Less than 70% narrowly encompasses from 1 wt % to 50 wt %).
In reference to claim 20-21, the combination discloses the method as in claim 1.
Markstedt further discloses the ionic liquid comprises an ionic liquid as claimed (“1-ethyl-3-methyl-imidazolium” [Abstract])
In reference to claim 22, the combination discloses the method as in claim 1.
Markstedt further discloses wherein the printing composition does not include an organic co-solvent (Markstedt does not disclose an organic co-solvent).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170140848 A1 teaches “Markstedt et al. [22] reported a 3D-printing cellulosic products made of dissolved cellulose in an ionic liquid (IL) (1-ethyl-3-methylimidazolium acetate)” (P0008)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.liebertpub.com/doi/abs/10.1089/3dp.2014.0004
        2 https://www.liebertpub.com/doi/abs/10.1089/3dp.2014.0004